Title: To Thomas Jefferson from William Short, 11 July 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July the 11th. 1790

I wrote to you on the 7th. of this month in answer to your’s of the 27th. of May. That letter was sent by the way of Havre. This will be sent to L’Orient to go by the packet in the case of its sailing. But that you know is a conveyance too uncertain to be counted on and therefore I consider this letter as an adventure.—The intelligence which I mentioned in my last as coming from Bilbao, and in such a direction as to leave little doubt of a pacific arrangement having taken place between England and Spain has not been yet confirmed. What is still more extraordinary, neither M. de Montmorin, the Spanish, or English Ambassador have received any courier since that time, and the Spanish post expected the day before yesterday has not yet arrived. Everybody seems in a state of uncertainty respecting this matter and M. Bourgoin told me yesterday morning he began to suspect the letter was a forgery, probably for the purpose of stock-jobbing. Still I apprehend that the English cabinet have hopes that this business will end soon and in a treaty at least commercial with Spain.
I saw the Duke of Orleans’s reception this morning at court. He arrived late last night. He was recieved cooly by the King, graciously by the Queen, and most contemptuously by the courtiers, particularly the female part. The time he passed in the Queen’s antechamber waiting until she was ready, which you know is not short, he appeared quite insulated. Nobody spoke to him, but the glances of the eye and frowns of the women of the court were such as were really indecent and remarked by every body. From the court he went to the assembly and took his seat. I am told he was very well received there. It is not yet possible to know what impression his arrival will make on the people. He has certainly a strong party among them: and should he desire to make use of them and have the means which is supposed, he will certainly find them ready. From his writings and late conduct however one would think he would wish to remain quiet if his partisans would allow him.
The works in the champ de Mars are much advanced and it is not now doubted that they will be ready for the 14th. Three sides of the field are raised in a kind of Amphitheatre by earth that has been brought there. In the middle a monticule of earth is raised on which the altar is to be erected where the King is to take the  following oath, after the deputies of the Gardes nationales and of the assembly shall have taken that adopted the 4th. of February.—“Moi Roi des Francois, je jure à la nation d’employer tout le pouvoir qui m’est delegué par la loi constitutionelle de l’Etat, à maintenir la constitution decretée par l’Assemblée nationale et acceptée par moi, and à faire executer les loix.” The Committee of constitution had proposed, ‘Moi, premier citoyen &c.’—but these two words were left out by the assembly on the principle that the oath was taken as King and not as a citizen.
The corps diplomatique determined this morning on the requisition of the Spanish and Neopolitan Ambassadors that they could not accept of the intended invitation of the municipality. This will be made known to M. Bailli and probably no invitation will be sent. The minority consider themselves bound by the decision of the majority and therefore will go and place themselves as they can. Some of the Ambassadors are of this class. As the day approaches apprehensions of danger seem to diminish. The deputies are nearly all arrived. Besides them great numbers of amateurs have arrived with their families from the distant provinces. The deputies are lodged in private houses, that is such as chose to recieve them. The private soldiers are treated with the greatest marks of civility and attention even by the Marechals of France who lodge them. In short it is impossible to concieve a more equalising system than that which prevails at present.
A Person called here whilst I was out this morning and left a packet of newspapers and the report of the Secretary of Treasury. They are directed to me in your hand writing, and marked as having been recieved at Bordeaux the 25th. of June. The same person said he had letters also which he would bring to-morrow morning; but my letter will be gone before the reciept of them. They are certainly duplicates of those I have already received, which you mention having sent by the way of Bordeaux.
I recieved a letter yesterday from London which informed me of Rhode Island having adopted the federal constitution, and the very great probability of Congress adjourning to Philadelphia. Should I learn that this is realized before your furniture leaves Havre, I shall have it sent there. I learned at the same time, I believe the intelligence comes by the English June Packet, that the bill concerning the foreign establishment is lost. [If I thought that would retard any decision being taken relative to your successor until the arrival of my letter, I should be emboldened to trouble  you on the subject more perhaps than I am authorized to do. But I have always considered what I should write as so much too late, that my pen has refused to follow the dictates of my mind or followed them not in the manner I wished. Several of the members of the corps diplomatique have read a paper which mentioned two or three days ago your having taken the oath of office. This brought on the subject of my appointment again this morning. They consider it a matter so certain, and so natural now that you are at the head of the department of foreign affairs, that they will be sure if it does not take place it can be owing to nothing but entire incapacity on my part. The same conclusion or something very much like it will be formed by a great many people in America also. They will not know that it proceeds from an aversion in you perhaps to take so great a degree of responsibility on yourself and to be exposed at the same time to the suspicion of being partial. I had intended to have written this letter without saying a word of myself, but I have been surprized into this observation. I beg pardon for it.] The packing of your furniture will not be finished I fear for the fifteenth. I am hurrying them however as much as possible as I wait only for that in order to go and pass eight or ten days at La Rocheguyon. Accept my most ardent wishes my dear Sir for your health and happiness, and believe me unalterably your friend & servant,

W. Short

